

LOVOO EMPLOYEE FORM


Exhibit 10.3


RESTRICTED STOCK AWARD AGREEMENT


THIS EMPLOYEE RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) entered into as
of the date of the grant (the “Grant Date”) between The Meet Group, Inc. (the
“Company”) and the employee of the Company or a Subsidiary accepting an award
hereunder (the “Grantee”).


WHEREAS, the Company has adopted the 2018 Omnibus Incentive Plan (the “Plan”);


WHEREAS, pursuant to the Plan, it has been determined that in order to enhance
the ability of the Company and its Subsidiaries to attract and retain qualified
employees, consultants and directors, the Company has granted the Grantee shares
of common stock of the Company, subject to certain restrictions set forth
herein; and


WHEREAS, all capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Plan.


NOW THEREFORE, in consideration of the mutual covenants and promises hereafter
set forth and for other good and valuable consideration, receipt of which is
acknowledged, the parties hereto agree as follows:


1.    Grant of Restricted Shares. The Company irrevocably granted to the
Grantee, as a matter of separate agreement and not in lieu of salary or other
compensation for services, shares of authorized but unissued or treasury common
stock of the Company on the terms and conditions herein set forth (the
“Restricted Stock”). The Grantee acknowledges receipt of a copy of the Plan.


2.    Vesting.


(a)    The Restricted Stock shall vest in three equal annual increments on the
first three anniversaries of the Grant Date, subject to the Grantee’s continued
employment with the Company and its Subsidiaries on each applicable vesting
date. The vesting of the shares of Restricted Stock shall be cumulative, but
shall not exceed 100% of the shares of Restricted Stock. If the foregoing
schedule would produce fractional shares, the number of shares that vest on the
first two vesting dates shall be rounded down to the nearest whole share and the
fractional shares shall be accumulated and vest on the last vesting date. The
period during which the Restricted Stock has not yet vested hereunder shall be
referred to as the “Vesting Period.”


(b)    Notwithstanding any other provision of this Agreement, during the Vesting
Period, the Restricted Stock shall be immediately and unconditionally forfeited
and revert to the Company, without any action required by the Grantee or the
Company in the event any of the following events occur:




1

--------------------------------------------------------------------------------




(1)    The Grantee is dismissed as an employee of the Company and its
Subsidiaries based upon fraud, theft, or dishonesty, which is reflected in a
written or electronic notice given to the Grantee;


(2)    The Grantee purchases or sells securities of the Company in violation of
the Company’s insider trading guidelines then in effect, if any;


(3)    The Grantee breaches any duty of confidentiality including that required
by the Company’s insider trading guidelines then in effect;


(4)    The Grantee fails to assign any invention, technology, or related
intellectual property rights to the Company within 30 days after the Company’s
written request for such assignment, if such assignment is a condition of any
agreement between the Company and the Grantee; or


        (5)     The Grantee breaches any non-solicitation or non-competition
covenant by which the Grantee is bound, pursuant to the Employee Confidential
Information and Invention Assignment Agreement or otherwise, subject to
applicable law.


(c) Notwithstanding the foregoing provisions of this Section 2, upon cessation
of the Grantee’s employment with the Company and its Subsidiaries under any
circumstances, including, without limitation, the Grantee’s resignation, death
or disability, or termination of employment by the Company or a Subsidiary, the
Restricted Stock shall be immediately and unconditionally forfeited and revert
to the Company, without any action required by the Grantee or the Company, to
the extent that the Vesting Period has not ended in accordance with Section 2(a)
as of the date of such cessation of employment with the Company and its
Subsidiaries. Shares of Restricted Stock that do not become vested pursuant to
Section 2(a) shall be forfeited and the Grantee shall cease to have any rights
of a stockholder with respect to such forfeited shares as of the date of the
Grantee’s termination of employment.


3.    No Voting Rights or Dividend Rights. The Grantee shall not have any voting
or dividend rights of a stockholder with respect to the Restricted Stock for
record dates occurring during the Vesting Period.


4.    Issuance of Certificates. Stock certificates representing the Restricted
Stock may be issued by the Company and held in escrow by the Company until the
Restricted Stock vests, the Company may hold non-certificated shares until the
Restricted Stock vests, or the Company may register the shares by book-entry.
The obligation of the Company to deliver shares upon the vesting of the
Restricted Stock shall be subject to all applicable laws, rules, and regulations
and such approvals by governmental agencies as may be deemed appropriately to
comply with relevant securities laws and regulations.


5.    Value upon Disposition of Certain Shares; Forfeiture. Upon occurrence of
any of the events specified in Section 2(b) of this Agreement (the “Event Date”)
and during the one-year period following the Event Date, the Committee may in
its discretion require the Grantee to return


2

--------------------------------------------------------------------------------




to the Company any common stock received pursuant to this award. If the common
stock has been disposed of by Grantee during the one-year period following the
Event Date, then the Company may require the Grantee to pay to the Company the
economic value of the common stock as of the date of disposition. In addition,
Section 13.5 of the Plan is hereby incorporated by reference into this Agreement
and the provisions thereof shall apply to this grant of Restricted Stock.
Grantee agrees that Grantee will be subject to any compensation, clawback and
recoupment policies that may be applicable to Grantee as an employee of the
Company or a Subsidiary, as in effect from time to time and as approved by the
Board of Directors or a duly authorized committee thereof, whether or not
approved before or after the Grant Date.


6.    Adjustment Provisions. The Restricted Stock granted hereunder may be
adjusted in accordance with Section 12.2 of the Plan.


7.     Reservation of Right to Terminate Employment Relationship. Nothing
contained in this Agreement shall restrict the right of the Company and its
Subsidiaries to terminate the employment relationship of the Grantee at any
time, with or without cause. The termination of the employment relationship of
the Grantee by the Company and its Subsidiaries, regardless of the reason
therefor, shall have the results provided for in Sections 2 and 5 of this
Agreement.    


8.     Transfer. During the Vesting Period, the Restricted Stock granted hereby
may not be sold, assigned, pledged, exchanged, hypothecated or otherwise
transferred, encumbered or disposed of. Any such attempted sale, assignment,
pledge, exchange, hypothecation, transfer, encumbrance or disposition in
violation of this Agreement shall be void and the Company shall not be bound
thereby.
    
9.    Withholding.


(a)    The Grantee shall be required to pay to the Company or a Subsidiary, or
make other arrangements satisfactory to the Company or the Subsidiary to provide
for the payment of, any federal, state, local, foreign, social insurance,
payroll tax, contributions, payment on account obligations or other amounts
required by law to be collected, withheld or accounted for with respect to the
grant or vesting of the Restricted Stock (the “Taxes”). The Company or a
Subsidiary shall have the right, and the Grantee authorizes the Company or a
Subsidiary, to withhold from wages or other amounts otherwise payable to the
Grantee such Taxes as may be required by law. The Company or a Subsidiary will
withhold shares of common stock payable hereunder to satisfy the withholding
obligation for Taxes, unless the Grantee provides a payment to the Company or a
Subsidiary to cover such Taxes, in accordance with procedures established by the
Committee. Unless the Committee determines otherwise, the share withholding
amount shall not exceed the Grantee’s minimum applicable withholding amount for
Taxes.


(b)    Regardless of any action the Company or a Subsidiary takes with respect
to any such Taxes, the Grantee acknowledges that the ultimate liability for all
such Taxes legally due by the Grantee is and remains the Grantee’s
responsibility and may exceed the amount actually withheld by the Company or a
Subsidiary. The Grantee further acknowledges that the Company or a Subsidiary
(i) makes no representations or undertakings regarding the treatment of


3

--------------------------------------------------------------------------------




any Taxes in connection with any aspect of the Restricted Stock, including the
grant or vesting of the Restricted Stock and the subsequent sale of any shares
of common stock acquired at settlement; and (ii) does not commit to structure
the terms of the grant or any aspect of the Restricted Stock to reduce or
eliminate the Grantee’s liability for Taxes. Further, if the Grantee has become
subject to tax in more than one jurisdiction between the date of grant and the
date of any relevant taxable event, the Grantee acknowledges that the Company or
a Subsidiary may be required to collect, withhold or account for Taxes in more
than one jurisdiction.
10.     Parties Bound by Plan. This Restricted Stock award is subject to the
terms of the Plan. The Plan and each determination, interpretation or other
action made or taken pursuant to the provisions of the Plan shall be final and
shall be binding and conclusive for all purposes on the Company and the Grantee
and the Grantee’s respective successors in interest.


11.    Severability. In the event any parts of this Agreement are found to be
void, the remaining provisions of this Agreement shall nevertheless be binding
with the same effect as though the void parts were deleted.


12.    Benefit. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their legal representatives, successors and assigns.


13.    Notices and Addresses. Unless the parties otherwise agree, all notices,
offers, acceptances and any other acts under this Agreement (except payment)
shall be done electronically through the E*TRADE management system.


14.    Governing Law. This Agreement and any dispute, disagreement, or issue of
construction or interpretation arising hereunder whether relating to its
effectiveness, its validity, the obligations provided herein or performance
shall be governed or interpreted according to the laws of Delaware without
regard to choice of law considerations.


15.    Entire Agreement. This Agreement constitutes the entire Agreement between
the parties and supersedes all prior oral and written agreements between the
parties hereto with respect to the subject matter hereof. Neither this Agreement
nor any provision hereof may be changed, waived, discharged or terminated
orally, except by a statement in writing signed by the party or parties against
which enforcement or the change, waiver discharge or termination is sought.


16.    Section or Paragraph Headings. Section headings herein have been inserted
for reference only and shall not be deemed to limit or otherwise affect, in any
matter, or be deemed to interpret in whole or in part any of the terms or
provisions of this Agreement.


4

--------------------------------------------------------------------------------






17.    Stop-Transfer Orders.


(a)    The Grantee agrees that, in order to ensure compliance with the
restrictions set forth in the Plan and this Agreement, the Company may issue
appropriate “stop transfer” instructions to its duly authorized transfer agent,
if any, and that, if the Company transfers its own securities, it may make
appropriate notations to the same effect in its own records.


(b)    The Company shall not be required (i) to transfer on its books any shares
of the Company’s common stock that have been sold or otherwise transferred in
violation of any of the provisions of the Plan or the Agreement or (ii) to treat
the owner of such shares of common stock or to accord the right to vote or pay
dividends to any purchaser or other Transferee to whom such shares of common
stock shall have been so transferred.


18.    Restrictive Covenants. The Grantee acknowledges and agrees that as part
of the consideration for this grant of Restricted Stock, and all other written
restrictive covenants and agreements with the Company and its Subsidiaries,
during the Grantee’s employment with the Company and its Subsidiaries and for
the period of 12 months after the Grantee’s termination of employment with the
Company and its Subsidiaries for any reason, the Grantee shall not, directly or
indirectly, in any territory or market in which the Company and its Subsidiaries
does business, or to the Grantee’s knowledge has plans to do business, render
any services for any organization, or engage in any business, that competes with
the business of the Company and its Subsidiaries. The Grantee further
acknowledges and agrees that the restrictions in this Section 18 are reasonable
and appropriate means of protecting the Company’s and its Subsidiaries’ proper
interests, which will not unreasonably interfere with the Grantee’s ability to
make a living. The Grantee acknowledges and agrees that any violation of this
Section 18 by the Grantee may cause the Company and its Subsidiaries irreparable
harm, and therefore the Grantee agrees that the Company will be entitled to seek
extraordinary relief in court, including but not limited to temporary
restraining orders, preliminary injunctions and permanent injunctions without
the necessity of posting a bond or other security, and in addition to, and
without prejudice to, any other rights or remedies that the Company may have for
a breach of this Section 18.
    
19.    No Entitlement or Claims for Compensation. In connection with the
acceptance of the grant of the Restricted Stock under this Agreement, the
Grantee acknowledges the following:


(a)    the Plan is established voluntarily by the Company, the grant of the
Restricted Stock Units under the Plan is made at the discretion of the Committee
and the Plan may be modified, amended, suspended or terminated by the Company at
any time;
(b)    the grant of the Restricted Stock Units under the Plan is voluntary and
occasional and does not create any contractual or other right to receive future
grants of Restricted Stock, or benefits in lieu of them, even if Restricted
Stock has been granted repeatedly in the past;
(c)    all decisions with respect to future grants of Restricted Stock, if any,
will be at the sole discretion of the Committee;


5

--------------------------------------------------------------------------------




(d)    the Grantee is voluntarily participating in the Plan;
(e)    the Restricted Stock and any shares of common stock acquired under the
Plan are extraordinary items that do not constitute compensation of any kind for
services of any kind rendered to the Company and its Subsidiaries (including, as
applicable, the Grantee’s employer) and which are outside the scope of the
Grantee’s employment contract, if any;
(f)    the Restricted Stock and any shares of common stock acquired under the
Plan are not to be considered part of the Grantee’s normal or expected
compensation or salary for any purpose, including, but not limited to,
calculating any severance, resignation, termination, payment in lieu of notice,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments;
(g)    the Restricted Stock is not intended to replace any pension rights or
compensation;
(h)    the grant of Restricted Stock and the Grantee’s participation in the Plan
will not be interpreted to form an employment contract or relationship with the
Company and its Subsidiaries;
(i)    the future value of the underlying shares of common stock is unknown and
cannot be predicted with certainty. If the Grantee vests in the Restricted
Stock, the value of the shares may increase or decrease. The Grantee understands
that the Company is not responsible for any foreign exchange fluctuation between
the United States Dollar and the Grantee’s local currency that may affect the
value of the shares of common stock; and
(j)    the Grantee shall have no rights, claim or entitlement to compensation or
damages as a result of the Grantee’s cessation of employment (for any reason
whatsoever, whether or not in breach of contract or local labor law or the terms
of the Grantee’s employment agreement, if any), insofar as these rights, claim
or entitlement arise or may arise from the Grantee’s ceasing to have rights
under or be entitled to receive shares of common stock under or ceasing to have
the opportunity to participate in the Plan as a result of such cessation or loss
or diminution in value of the shares of common stock acquired thereunder as a
result of such cessation, and the Grantee irrevocably releases the Company and
its Subsidiaries from any such rights, entitlement or claim that may arise. If,
notwithstanding the foregoing, any such right or claim is found by a court of
competent jurisdiction to have arisen, then the Grantee shall be deemed to have
irrevocably waived the Grantee’s entitlement to pursue such rights or claim.
20.    Data Privacy.


(a)    The Grantee hereby acknowledges and understands the collection,
systematization, accumulation, storage, blocking, destruction, use, disclosure
and transfer, in electronic or other form, of the Grantee’s personal data as
described in this Agreement by and among, as applicable, the Grantee’s employer,
the Company or its Subsidiaries or affiliates for the exclusive purpose of
implementing, administering and managing the Grantee’s participation in the
Plan.


6

--------------------------------------------------------------------------------




(b)    The Grantee understands that the Grantee’s employer, the Company or its
Subsidiaries or affiliates, as applicable, hold certain personal information and
sensitive personal information about the Grantee regarding the Grantee’s
employment, the nature and amount of the Grantee’s compensation and the fact and
conditions of the Grantee’s participation in the Plan, including, but not
limited to, the Grantee’s name, home address and telephone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the Company
or its Subsidiaries or affiliates, details of all options, awards or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in the Grantee’s favor, for the purpose of implementing,
administering and managing the Plan (the “Data”).
(c)    The Grantee understands that the Data may be transferred, including any
cross-border, transfer to the Company, its Subsidiaries and affiliates and, any
third parties assisting in the implementation, administration and management of
the Plan, that these recipients may be located in the Grantee’s country, or
elsewhere, and that the recipient’s country may have a lower standard of data
privacy laws and protections than in the Grantee’s country of residence. The
Grantee understands that the Grantee may request a list with the names and
addresses of any potential recipients of the Data by contacting the Grantee’s
local human resources representative. The Grantee understands that the
recipients receive, possess, use, retain and transfer the Data, in electronic or
other form, for the purposes of implementing, administering and managing the
Grantee’s participation in the Plan, including any requisite transfer of such
Data as may be required to a broker or other third party. The Grantee
understands that the Data will be held only as long as is necessary to
implement, administer and manage the Grantee’s participation in the Plan. The
Grantee understands that the Grantee may, at any time, view the Data, request
additional information about the storage and processing of the Data, require any
necessary amendments to the Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Grantee’s local human
resources representative. The Grantee understands, however, that objecting to
the processing of the Grantee’s Data may affect the Grantee’s ability to
participate in the Plan. For more information on the processing of his or her
Data and other personal data, the Grantee is referred to the Privacy Notice
provided to the Grantee by the Grantee’s employer.
21.    Exclusive Jurisdiction and Venue. Any action brought by either party
against the other concerning the transactions contemplated by or arising under
this Agreement shall be brought only in the state or federal courts of
Pennsylvania and venue shall be in Bucks County or appropriate federal district
and division. The parties to this Agreement hereby irrevocably waive any
objection to jurisdiction and venue of any action instituted hereunder and shall
not assert any defense based on lack of jurisdiction or venue or based upon
forum non conveniens.


End of Agreement


7